office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c february cc tege eoeg et1 genin-159385-05 number info release date uil ---------------------------- ----------------------- -------------------------------------------- dear --------------------------- this letter responds to your letter dated date in your letter you requested information on whether alaska and hawaii after their admission as states are included within the definitions of state and united_states contained under employment_tax regulation sec_31_3121_e_-1 the simple answer is that alaska and hawaii are included within these definitions of state and united_states employment_tax reg sec_31_3121_e_-1 provides that the term ‘state’ includes the territories of alaska and hawaii before their admission as states this definition by its plain reading encompasses all fifty states including alaska and hawaii additionally this regulation provides that the term ‘state’ includes the territories of alaska and hawaii before their admission as states there is no exclusion of alaska and hawaii after their admission as states from the definition of state contained in this regulation similarly employment_tax reg sec_31_3121_e_-1 provides that the term ‘united states’ means the several states including the territories of alaska and hawaii before their admission as states this definition by its plain reading encompasses all fifty states including alaska and hawaii in addition to all states this regulation provides that the term united_states includes the territories of alaska and hawaii before their admission as states there is no exclusion of alaska and hawaii after their admission as states from the definition of united_states contained in this regulation this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see rev genin-159385-05 proc sec_2 2006_1_irb_7 date if you have any additional questions please contact ----------------------------at ------------------- sincerely michael swim senior technician reviewer employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
